In re Bellanger, Drake E. Dr. et al.; Defendant(s); Surgical Specialty Group, Inc.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 510,174; to the Court of Appeal, First Circuit, No. 2008 CW 1214.
Granted. The case is remanded to the court of appeal, which is instructed to review the record and render a full opinion, following appropriate briefing and argument from the parties. See Martin v. Heritage Manor South, 00-1023 (La.4/3/01), 784 So.2d 627.